Case 1:20-cv-03053-RMB-AMD Document 16-12 Filed 07/13/20 Page 1 of 7 PageID: 261




       EXHIBIT 10
2016
   Case 1:20-cv-03053-RMB-AMD Document 16-12 Filed 07/13/20 Page 2 of 7 PageID: 262
                                                                                                Department of the Treasury
                                                                                                Internal Revenue Service

Instructions for Forms
1099-A and 1099-C
Acquisition or Abandonment of Secured Property and Cancellation of Debt
Section references are to the Internal Revenue Code             not complete boxes 4, 5, and 7 on Form 1099-C. See the
unless otherwise noted.                                         instructions for Form 1099-C, later.
Future Developments                                             Property
For the latest information about developments related to        Property means any real property (such as a personal
Forms 1099-A and 1099-C and their instructions, such as         residence), any intangible property, and tangible personal
legislation enacted after they were published, go to            property except:
www.irs.gov/form1099a and www.irs.gov/form1099c.
                                                                    No reporting is required for tangible personal property
What's New                                                      (such as a car) held only for personal use. However, you
At the time these instructions went to print Proposed           must file Form 1099-A if the property is totally or partly
Regulations (REG-136676-13) were issued concerning              held for use in a trade or business or for investment.
the 36-month non-payment testing period. See,                       No reporting is required if the property securing the loan
www.irs.gov/form1099c for further developments.                 is located outside the United States and the borrower has
                                                                furnished the lender a statement, under penalties of
Reminder                                                        perjury, that the borrower is an exempt foreign person
In addition to these specific instructions, you should also     (unless the lender knows that the statement is false).
use the 2016 General Instructions for Certain Information
Returns. Those general instructions include information         Who Must File
about the following topics.                                     In addition to the general rule specified above, the
   Who must file (nominee/middleman).                           following rules apply.
   When and where to file.                                      Multiple owners of a single loan. If there are multiple
   Electronic reporting requirements.                           owners of undivided interests in a single loan, such as in
   Corrected and void returns.                                  pools, fixed investment trusts, or other similar
   Statements to recipients.                                    arrangements, the trustee, record owner, or person acting
   Taxpayer identification numbers.                             in a similar capacity must file Form 1099-A on behalf of all
   Backup withholding.                                          the owners of beneficial interests or participations. In this
   Penalties.                                                   case, only one form for each borrower must be filed on
   Other general topics.                                        behalf of all owners with respect to the loan. Similarly, for
                                                                bond issues, only the trustee or similar person is required
   You can get the general instructions from www.irs.gov/       to report.
form1099a or www.irs.gov/form1099c.
                                                                Governmental unit. A governmental unit, or any of its
                                                                subsidiary agencies, that lends money secured by
Specific Instructions for Form 1099-A                           property must file Form 1099-A.
File Form 1099-A, Acquisition or Abandonment of
Secured Property, for each borrower if you lend money in        Subsequent holder. A subsequent holder of a loan is
connection with your trade or business and, in full or          treated as a lender and is required to report events
partial satisfaction of the debt, you acquire an interest in    occurring after the loan is transferred to the new holder.
property that is security for the debt, or you have reason to   Multiple lenders. If more than one person lends money
know that the property has been abandoned. You need             secured by property and one lender forecloses or
not be in the business of lending money to be subject to        otherwise acquires an interest in the property and the sale
this reporting requirement.                                     or other acquisition terminates, reduces, or otherwise
                                                                impairs the other lenders' security interests in the
Coordination With Form 1099-C                                   property, the other lenders must file Form 1099-A for each
If, in the same calendar year, you cancel a debt of $600 or     of their loans. For example, if a first trust holder forecloses
more in connection with a foreclosure or abandonment of         on a building, and the second trust holder knows or has
secured property, it is not necessary to file both Form         reason to know of such foreclosure, the second trust
1099-A and Form 1099-C, Cancellation of Debt, for the           holder must file Form 1099-A for the second trust even
same debtor. You may file Form 1099-C only. You will            though no part of the second trust was satisfied by the
meet your Form 1099-A filing requirement for the debtor         proceeds of the foreclosure sale.
by completing boxes 4, 5, and 7 on Form 1099-C.
However, if you file both Forms 1099-A and 1099-C, do



Sep 30, 2015                                           Cat. No. 27991U
    Case 1:20-cv-03053-RMB-AMD Document 16-12 Filed 07/13/20 Page 3 of 7 PageID: 263
Abandonment                                                             similar action within 3 months, as explained earlier. If a
An abandonment occurs when the objective facts and                      third party purchases the property at a foreclosure,
circumstances indicate that the borrower intended to and                execution, or similar sale, the property is treated as
has permanently discarded the property from use. You                    abandoned, and you have reason to know of its
have “reason to know” of an abandonment based on all                    abandonment on the date of sale.
the facts and circumstances concerning the status of the
                                                                        Box 2. Balance of Principal Outstanding
property. You will be deemed to know all the information
that would have been discovered through a reasonable                    Enter the balance of the debt outstanding at the time the
inquiry when, in the ordinary course of business, you                   interest in the property was acquired or on the date you
become aware or should become aware of circumstances                    first knew or had reason to know that the property was
indicating that the property has been abandoned. If you                 abandoned. Include only unpaid principal on the original
expect to commence a foreclosure, execution, or similar                 debt. Do not include accrued interest or foreclosure costs.
sale within 3 months of the date you had reason to know
that the property was abandoned, reporting is required as
                                                                        Box 3. Reserved
of the date you acquire an interest in the property or a
third party purchases the property at such sale. If you                 Box 4. Fair Market Value (FMV) of Property
expect to but do not commence such action within 3                      For a foreclosure, execution, or similar sale, enter the
months, the reporting requirement arises at the end of the              FMV of the property. See Temporary Regulations section
3-month period.                                                         1.6050J-1T, Q/A-32. Generally, the gross foreclosure bid
                                                                        price is considered to be the FMV. If an abandonment or
Statements to Borrowers                                                 voluntary conveyance to the lender in lieu of foreclosure
If you are required to file Form 1099-A, you must provide a             occurred and you placed an “X” in the checkbox in box 5,
statement to the borrower. Furnish a copy of Form 1099-A                enter the appraised value of the property. Otherwise,
or an acceptable substitute statement to each borrower.                 make no entry in this box.
For more information about the requirement to furnish a
statement to the borrower, see part M in the 2016 General               Box 5. Was Borrower Personally Liable for
Instructions for Certain Information Returns.                           Repayment of the Debt
                                                                        If the borrower was personally liable for repayment of the
Truncating Borrower's identification number on
                                                                        debt at the time the debt was created or, if modified, at the
statements. Pursuant to Treasury Regulations section
                                                                        time of the last modification, enter an “X” in the checkbox.
301.6109-4, all filers of Form 1099-A may truncate a
borrower's identification number (social security number                Box 6. Description of Property
(SSN), individual taxpayer identification number (ITIN),
adoption taxpayer identification number (ATIN), or                      Enter a general description of the property. For real
employer identification number (EIN)) on payee                          property, generally you must enter the address of the
statements. Truncation is not allowed on any documents                  property, or, if the address does not sufficiently identify
the filer files with the IRS. A lender's identification number          the property, enter the section, lot, and block.
may not be truncated on any form. See part J in the 2016                   For personal property, enter the applicable type, make,
General Instructions for Certain Information Returns.                   and model. For example, describe a car as “Car—2012
                                                                        Honda Accord.” Use a category such as “Office
Account Number                                                          Equipment” to describe more than one piece of personal
The account number is required if you have multiple                     property, such as six desks and seven computers. Enter
accounts for a borrower for whom you are filing more than               “CCC” for crops forfeited on Commodity Credit
one Form 1099-A. Additionally, the IRS encourages you                   Corporation loans.
to designate an account number for all Forms 1099-A that
you file. See part L in the 2016 General Instructions for
Certain Information Returns.
                                                                        Specific Instructions for Form 1099-C
                                                                                The creditor's phone number must be provided in
Box 1. Date of Lender's Acquisition or                                          the creditor's information box. It should be a
Knowledge of Abandonment
                                                                          !
                                                                        CAUTION central number for all canceled debts at which a
For an acquisition, enter the date you acquired the                     person may be reached who will insure the debtor is
secured property. An interest in the property generally is              connected with the correct department.
acquired on the earlier of the date title is transferred to the
lender or the date possession and the burdens and                                Do not file Form 1099-C when fraudulent debt is
benefits of ownership are transferred to the lender. If an                !      canceled due to identity theft. Form 1099-C is to
objection period is provided by law, use the date the                    CAUTION be used only for cancellations of debts for which
objection period expires. If you purchase the property at a             the debtor actually incurred the underlying debt.
sale held to satisfy the debt, such as at a foreclosure or                 File Form 1099-C, Cancellation of Debt, for each
execution sale, use the later of the date of sale or the date           debtor for whom you canceled a debt owed to you of $600
the borrower's right of redemption, if any, expires.                    or more if:
   For an abandonment, enter the date you knew or had                      1. You are an entity described under Who Must File
reason to know that the property was abandoned unless                   below, and
you expect to commence a foreclosure, execution, or

                                                                  -2-              Instructions for Forms 1099-A and 1099-C (2016)
   Case 1:20-cv-03053-RMB-AMD Document 16-12 Filed 07/13/20 Page 4 of 7 PageID: 264
  2. An identifiable event has occurred. It does not                 and continuing basis. Regulations section 1.6050P-2(b)
matter whether the actual cancellation is on or before the           lists three safe harbors under which reporting may not be
date of the identifiable event. See When Is a Debt                   required for the current year. See Safe harbor rules next.
Canceled, later.
                                                                     Safe harbor rules. The three safe harbor rules in which
          Form 1099-C must be filed regardless of whether            an entity will not be considered to have a significant trade
  !       the debtor is required to report the debt as               or business of lending money are.
          income.
                                                                        1. No prior year reporting required. An organization
CAUTION


   The debtor may be an individual, corporation,                     will not have a significant trade or business of lending
partnership, trust, estate, association, or company.                 money for the current year if the organization was not
   Do not combine multiple cancellations of a debt to                required to report in the prior year and if its gross income
determine whether you meet the $600 reporting                        from lending money in the most recent test year (see item
requirement unless the separate cancellations are under a            (3) (below) is less than both 15% of the organization's
plan to evade the Form 1099-C requirements.                          gross income and $5 million.
                                                                        2. Prior year reporting requirement. An organization
Coordination With Form 1099-A                                        that had a prior year reporting requirement will not have a
If, in the same calendar year, you cancel a debt of $600 or          significant trade or business of lending money for the
more in connection with a foreclosure or abandonment of              current year if, for each of the 3 most recent test years, its
secured property, it is not necessary to file both Form              gross income from lending money is less than both 10%
1099-A, Acquisition or Abandonment of Secured                        of the organization's gross income and $3 million.
Property, and Form 1099-C for the same debtor. You may                  3. No test year. Newly formed organizations are
file Form 1099-C only. You will meet your Form 1099-A                considered not to have a significant trade or business of
filing requirement for the debtor by completing boxes 4, 5,          lending money even if the organization lends money on a
and 7 on Form 1099-C. However, you may file both Forms               regular and continuing basis. However, this safe harbor
1099-A and 1099-C; if you do file both forms, do not                 does not apply to an entity formed or availed of for the
complete boxes 4, 5, and 7 on Form 1099-C. See the                   principal purpose of holding loans acquired or originated
instructions for Form 1099-A, earlier, and Box 4, Box 5,             by another entity. In this instance, the transferee entity
and Box 7, later.                                                    (including real estate mortgage investment conduits
                                                                     (REMICs) and pass-through securitized indebtedness
Who Must File                                                        arrangements) may be required to report cancellation of
File Form 1099-C if you are any of the following.                    indebtedness on Form 1099-C. See Regulations section
   1. A financial institution described in section 581 or            1.6050P-1(e)(5).
591(a) (such as a domestic bank, trust company, building
and loan or savings and loan association).                           Test year defined. A test year is a tax year of the
                                                                     organization that ends before July 1 of the previous
   2. A credit union.                                                calendar year. For example, X, a calendar year taxpayer
   3. Any of the following, its successor, or subunit of one         who has a significant trade or business of lending money,
of the following.                                                    is formed in year one. X will not have a test year in year
   a. Federal Deposit Insurance Corporation.                         one or year two. However, for year three, X's test year will
                                                                     be year one. In year three, year one is the only year that
   b. National Credit Union Administration.
                                                                     ended before July 1 of the previous calendar year (in this
   c. Any other federal executive agency, including                  example, year two).
government corporations.
                                                                     Penalties. There are penalties for failure to file correct
   d. Any military department.
                                                                     information returns by the due date and for failure to
   e. U.S. Postal Service.                                           furnish correct payee statements. See part O in the 2016
   f. Postal Rate Commission.                                        General Instructions for Certain Information Returns for
   4. A corporation that is a subsidiary of a financial              details.
institution or credit union, but only if, because of your              Exceptions. Until further guidance is issued, no
affiliation, you are subject to supervision and examination          penalty will apply for failure to file Form 1099-C, or provide
by a federal or state regulatory agency.                             statements to debtors, for amounts:
                                                                        Discharged in nonlending transactions, or
   5. A Federal Government agency including:
                                                                        Forgiven pursuant to the terms of a debt obligation.
   a. A department,
                                                                     Multiple creditors. If a debt is owned (or treated as
   b. An agency,
                                                                     owned for federal income tax purposes) by more than one
   c. A court or court administrative office, or                     creditor, each creditor that is described under Who Must
   d. An instrumentality in the judicial or legislative              File, earlier, must issue a Form 1099-C if that creditor's
branch of the government.                                            part of the canceled debt is $600 or more. A creditor will
   6. Any organization whose significant trade or                    be deemed to have met its filing requirements if a lead
business is the lending of money, such as a finance                  bank, fund administrator, or other designee of the creditor
company or credit card company (whether or not affiliated            complies on its behalf. The designee may file a single
with a financial institution). The lending of money is a             Form 1099-C reporting the aggregate canceled debt or
significant trade or business if money is lent on a regular          may file Form 1099-C for that creditor's part of the

Instructions for Forms 1099-A and 1099-C (2016)                -3-
    Case 1:20-cv-03053-RMB-AMD Document 16-12 Filed 07/13/20 Page 5 of 7 PageID: 265
canceled debt. Use any reasonable method to determine                       4. A cancellation or extinguishment when the creditor
the amount of each creditor's part of the canceled debt.                elects foreclosure remedies that by law extinguish or bar
   Debt owned by a partnership is treated as owned by                   the creditor's right to collect the debt. This event applies to
the partners and must follow the rules for multiple                     a mortgage lender or holder who is barred by local law
creditors.                                                              from pursuing debt collection after a “power of sale” in the
                                                                        mortgage or deed of trust is exercised. Enter “D” in box 6
Pass-throughs and REMICs. Until further guidance is                     to report this identifiable event.
issued, no penalty will apply for failure to file Form
                                                                            5. A cancellation or extinguishment making the debt
1099-C, or provide statements to debtors, for a canceled
                                                                        unenforceable under a probate or similar proceeding.
debt held in a pass-through securitized debt arrangement
                                                                        Enter “E” in box 6 to report this identifiable event.
or held by a REMIC. However, see item (3) under Safe
harbor rules, earlier.                                                      6. A discharge of indebtedness under an agreement
                                                                        between the creditor and the debtor to cancel the debt at
   A pass-through securitized debt arrangement is any
                                                                        less than full consideration (for example, short sales).
arrangement in which one or more debts are pooled and
                                                                        Enter “F” in box 6 to report this identifiable event.
held for 20 or more persons whose interests in the debt
are undivided co-ownership interests that are freely                        7. A discharge of indebtedness because of a decision
transferable. Co-ownership interests that are actively                  or a defined policy of the creditor to discontinue collection
traded personal property (as defined in Regulations                     activity and cancel the debt. A creditor's defined policy
section 1.1092(d)-1) are presumed to meet these                         can be in writing or an established business practice of
requirements.                                                           the creditor. A creditor's established practice to stop
                                                                        collection activity and abandon a debt when a particular
Debt Defined                                                            nonpayment period expires is a defined policy. Enter “G”
A debt is any amount owed to you, including stated                      in box 6 to report this identifiable event.
principal, stated interest, fees, penalties, administrative                 8. The expiration of non-payment testing period. This
costs, and fines. The amount of debt canceled may be all                applies only to entities described in numbers (1), (2), (3),
or only part of the total amount owed. However, for a                   and (4) under Who Must File, earlier. This event occurs
lending transaction, you are required to report only the                when the creditor has not received a payment on the debt
stated principal. See Exceptions, later.                                during the testing period. The testing period is a 36-month
                                                                        period ending on December 31, plus any time when the
When To File                                                            creditor was precluded from collection activity by a stay in
Generally, file Form 1099-C for the year in which an                    bankruptcy or similar bar under state or local law. Enter
identifiable event occurs. See Exceptions, later. If you                “H” in box 6 to report this identifiable event.
cancel a debt before an identifiable event occurs, you may                  The creditor can rebut the occurrence of this
choose to file Form 1099-C for the year of cancellation.                identifiable event if:
No further reporting is required even if a later identifiable
                                                                            a. The creditor (or a third party collection agency on
event occurs with respect to an amount previously
                                                                        behalf of the creditor) has engaged in significant bona fide
reported. Also, you are not required to file an additional or
                                                                        collection activity during the 12-month period ending on
corrected Form 1099-C if you receive payment on a prior
                                                                        December 31, or
year debt.
                                                                            b. Facts and circumstances that exist on January 31
When Is a Debt Canceled                                                 following the end of the 36-month period indicate that the
A debt is deemed canceled on the date an identifiable                   debt was not canceled.
event occurs or, if earlier, the date of the actual discharge               Significant bona fide collection activity does not include
if you choose to file Form 1099-C for the year of                       nominal or ministerial collection action, such as an
cancellation. An identifiable event is one of the following.            automated mailing. Facts and circumstances indicating
    1. A discharge in bankruptcy under Title 11 of the U.S.             that a debt was not canceled include the existence of a
Code. For information on certain discharges in bankruptcy               lien relating to the debt (up to the value of the security) or
not required to be reported, see Exceptions, later. Enter               the sale or packaging for sale of the debt by the creditor.
“A” in box 6 to report this identifiable event.                             9. Other actual discharge before identifiable event.
    2. A cancellation or extinguishment making the debt                 Enter “I” in box 6 if there is an other actual discharge
unenforceable in a receivership, foreclosure, or similar                before one of the identifiable events listed above.
federal nonbankruptcy or state court proceeding. Enter
“B” in box 6 to report this identifiable event.
                                                                        Exceptions
                                                                        You are not required to report on Form 1099-C the
    3. A cancellation or extinguishment when the statute
                                                                        following.
of limitations for collecting the debt expires, or when the
statutory period for filing a claim or beginning a deficiency               1. Certain bankruptcies. You are not required to report
judgment proceeding expires. Expiration of the statute of               a debt discharged in bankruptcy unless you know from
limitations is an identifiable event only when a debtor's               information included in your books and records that the
affirmative statute of limitations defense is upheld in a final         debt was incurred for business or investment purposes. If
judgment or decision of a court and the appeal period has               you are required to report a business or investment debt
expired. Enter “C” in box 6 to report this identifiable event.          discharged in bankruptcy, report it for the later of:



                                                                  -4-              Instructions for Forms 1099-A and 1099-C (2016)
    Case 1:20-cv-03053-RMB-AMD Document 16-12 Filed 07/13/20 Page 6 of 7 PageID: 266
    a. The year in which the amount of discharged debt                   a debtor for purposes of filing Form 1099-C even if
first can be determined, or                                              demand for payment is made to the guarantor.
    b. The year in which the debt is discharged in                          8. Seller financing. Organizations whose principal
bankruptcy.                                                              trade or business is the sale of non-financial goods or
                                                                         non-financial services, and who extend credit to
    A debt is incurred for business if it is incurred in
                                                                         customers in connection with the purchase of those
connection with the conduct of any trade or business
                                                                         non-financial goods and non-financial services, are not
other than the trade or business of performing services as
                                                                         considered to have a significant trade or business of
an employee. A debt is incurred for investment if it is
                                                                         lending money, with respect to the credit extended in
incurred to purchase property held for investment (as
                                                                         connection with the purchase of those goods or services,
defined in section 163(d)(5)).
                                                                         for reporting discharge of indebtedness on Form 1099-C.
    2. Interest. You are not required to report interest.                See Regulations section 1.6050P-2(c). But the reporting
However, if you choose to report interest as part of the                 applies if a separate financing subsidiary of the retailer
canceled debt in box 2, you must show the interest                       extends the credit to the retailer's customers.
separately in box 3.
    3. Nonprincipal amounts. Nonprincipal amounts                        Multiple Debtors
include penalties, fines, fees, and administrative costs.                For debts of $10,000 or more incurred after 1994 that
For a lending transaction, you are not required to report                involve debtors who are jointly and severally liable for the
any amount other than stated principal. A lending                        debt, you must report the entire amount of the canceled
transaction occurs when a lender loans money to, or                      debt on each debtor's Form 1099-C. Multiple debtors are
makes advances on behalf of, a borrower (including                       jointly and severally liable for a debt if there is no clear and
revolving credit and lines of credit). For a nonlending                  convincing evidence to the contrary. If it can be shown
transaction, nonprincipal amounts are included in the                    that joint and several liability does not exist, a Form
debt. However, until further guidance is issued, no                      1099-C is required for each debtor for whom you canceled
penalties will be imposed for failure to report these                    a debt of $600 or more.
amounts in nonlending transactions.
                                                                            For debts incurred before 1995 and for debts of less
    4. Foreign debtors. Until further guidance is issued, no             than $10,000 incurred after 1994, you must file Form
penalty will apply if a financial institution does not file Form         1099-C only for the primary (or first-named) debtor.
1099-C for a debt canceled by its foreign branch or
foreign office for a foreign debtor, provided all the                      If you know or have reason to know that the multiple
following apply.                                                         debtors were husband and wife who were living at the
                                                                         same address when the debt was incurred, and you have
    a. The financial institution is engaged in the active
                                                                         no information that these circumstances have changed,
conduct of a banking or similar business outside the
                                                                         you may file only one Form 1099-C.
United States.
    b. The branch or office is a permanent place of                      Recordkeeping
business that is regularly maintained, occupied, and used                If you are required to file Form 1099-C, you must retain a
to carry on a banking or similar financial business.                     copy of that form or be able to reconstruct the data for at
    c. The business is conducted by at least one                         least 4 years from the due date of the return.
employee of the branch or office who is regularly in
attendance at the place of business during normal                        Requesting TINs
working hours.                                                           You must make a reasonable effort to obtain the correct
    d. The indebtedness is extended outside the United                   name and taxpayer identification number (TIN) of the
States by the branch or office in connection with that trade             person whose debt was canceled. You may obtain the
or business.                                                             TIN when the debt is incurred. If you do not obtain the TIN
                                                                         before the debt is canceled, you must request the debtor's
    e. The financial institution does not know or have
                                                                         TIN. Your request must clearly notify the debtor that the
reason to know that the debtor is a U.S. person.
                                                                         IRS requires the debtor to furnish its TIN and that failure to
    5. Related parties. Generally, a creditor is not required            furnish such TIN subjects the debtor to a $50 penalty
to file Form 1099-C for the deemed cancellation of a debt                imposed by the IRS. You may use Form W-9, Request for
that occurs when the creditor acquires the debt of a                     Taxpayer Identification Number and Certification, to
related debtor, becomes related to the debtor, or transfers              request the TIN. However, a debtor is not required to
the debt to another creditor related to the debtor.                      certify his or her TIN under penalties of perjury.
However, if the transfer to a related party by the creditor
was for the purpose of avoiding the Form 1099-C                          Statements to Debtors
requirements, Form 1099-C is required. See section                       If you are required to file Form 1099-C, you must provide a
108(e)(4).                                                               statement to the debtor. Furnish a copy of Form 1099-C or
    6. Release of a debtor. You are not required to file                 an acceptable substitute statement to each debtor. In the
Form 1099-C if you release one of the debtors on a debt                  2016 General Instructions for Certain Information Returns,
as long as the remaining debtors are liable for the full                 see:
unpaid amount.                                                               Part M for more information about the requirement to
    7. Guarantor or surety. You are not required to file                 furnish a statement to the debtor, and
Form 1099-C for a guarantor or surety. A guarantor is not

Instructions for Forms 1099-A and 1099-C (2016)                    -5-
   Case 1:20-cv-03053-RMB-AMD Document 16-12 Filed 07/13/20 Page 7 of 7 PageID: 267
  Part J for specific procedures to complete Form                    Box 3. Interest if Included in Box 2
1099-C for debtors in bankruptcy.                                    Enter any interest you included in the canceled debt in
Truncating Debtor's identification number on payee                   box 2. You are not required to report interest in box 2. But
statements. Pursuant to Treasury Regulations section                 if you do, you must also report it in box 3.
301.6109-4, all filers of Form 1099-C may truncate a
debtor's identification number (social security number               Box 4. Debt Description
(SSN), individual taxpayer identification number (ITIN),             Enter a description of the origin of the debt, such as
adoption taxpayer identification number (ATIN), or                   student loan, mortgage, or credit card expenditure. Be as
employer identification number (EIN)) on payee                       specific as possible. If you are filing a combined Form
statements. Truncation is not allowed on any documents               1099-C and 1099-A, include a description of the property.
the filer files with the IRS. A creditor's identification
number may not be truncated on any form. See part J in               Box 5. Check Here if the Debtor was Personally
the 2016 General Instructions for Certain Information                Liable for Repayment of the Debt
Returns.                                                             If the debtor was personally liable for repayment of the
                                                                     debt at the time the debt was created or, if modified, at the
Account Number                                                       time of the last modification, enter an “X” in the checkbox.
The account number is required if you have multiple
accounts for a debtor for whom you are filing more than              Box 6. Identifiable Event Code
one Form 1099-C. Additionally, the IRS encourages you                Enter the appropriate code to report the nature of the
to designate an account number for all Forms 1099-C that             identifiable event. For more information about the code to
you file. See part L in the 2016 General Instructions for            use when reporting each identifiable event, see When Is a
Certain Information Returns.                                         Debt Canceled , earlier, and Regulations section
                                                                     1.6050P-1(b)(2). Also see Pub. 4681.
Box 1. Date of Identifiable Event
Enter the date of the identifiable event. See When Is a              Box 7. Fair Market Value (FMV) of Property
Debt Canceled, earlier. However, if you actually cancel a
                                                                              FMV should include the appraised value of the
debt before an identifiable event and you choose to report
                                                                      TIP     property if the property is sold in a short sale.
that cancellation, enter the date that you actually canceled
the debt.
                                                                     If you are filing a combined Form 1099-C and 1099-A for a
Box 2. Amount of Debt Discharged                                     foreclosure, execution, or similar sale, enter the FMV of
Enter the amount of the canceled debt. See Debt Defined              the property. Generally, the gross foreclosure bid price is
and Exceptions, earlier. The amount of the canceled debt             considered to be the FMV. If an abandonment or voluntary
cannot be greater than the total debt less any amount the            conveyance to the lender in lieu of foreclosure occurred,
lender receives in satisfaction of the debt by means of a            enter the appraised value of the property.
settlement agreement, foreclosure sale, a short sale that
partially satisfied the debt, etc.




                                                               -6-             Instructions for Forms 1099-A and 1099-C (2016)
